Case 18-14052-KHK         Doc 23     Filed 02/08/19 Entered 02/08/19 17:01:12              Desc Main
                                     Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

In re:                                                 *
                                                       *
STEPHEN CHIH-CHIEH SU                                  *       Case No. 18-14052-KHK
                                                       *       Chapter 7
         Debtor.                                       *

                       TRUSTEE’S OBJECTIONS TO EXEMPTIONS

         Donald F. King, the chapter 7 trustee in the above captioned case (“Trustee”), by

counsel, files these objections to exemptions claimed by Stephen Chih-Chieh Su (“Debtor”) and,

in support thereof, states as follows:

            1.      The Debtor filed a voluntary petition under chapter 7 on December 3, 2018.

            2.      The Trustee is the duly qualified and acting chapter 7 trustee for this estate.

            3.      The meeting of creditors under 11 U.S.C. § 341 was concluded on January 10,

2019.

                                   New York County Property

            4.      According to the Debtor’s Schedule C filed with this Court, the Debtor claims

an exemption pursuant to Va. Code Ann. § 34-4 in the amount of $4,000.00 in property described

as 440 East 117 Street Unit 2A, New York, NY 10035 New York County (the “NY Property”).




LAUREN FRIEND MCKELVEY (VSB No. 78813)
Counsel for Trustee
ODIN FELDMAN & PITTLEMAN PC
1775 Wiehle Avenue, Suite 400
Reston, Virginia 20190
Phone: 703-218-2135
Fax:     703-218-2160
Lauren.McKelvey@ofplaw.com
Case 18-14052-KHK           Doc 23    Filed 02/08/19 Entered 02/08/19 17:01:12            Desc Main
                                      Document     Page 2 of 3




        5.        Although the Debtor filed a homestead deed in Arlington County, Virginia, his county

of residence, it appears that the Debtor failed to file a homestead deed in New York County, New

York, the county in which the NY Property is located, within five (5) days of the section 341

meeting. Va. Code Ann. § 34-6 (“In order to secure the benefit of the exemptions of real estate under

§§ 34-4 and 34-4.1, the householder, by a writing signed by him and duly admitted to record, to be

recorded as deeds are recorded, in the county or city wherein such real estate or any part thereof is

located and if such property is located outside of the Commonwealth, in the county or city where the

householder resides . . .”)(emphasis supplied); see also Va. Code Ann. §34-17 (“To claim an

exemption in bankruptcy, a householder . . . shall set such real or personal property apart on or

before the fifth day after the date of the meeting held pursuant to 11 U.S.C. § 341, but not

thereafter.”)

             6.      The Debtor’s homestead deed filed in Arlington County, Virginia is not sufficient

to exempt the NY Property.

             7.      Accordingly, the Trustee objects to the Debtor’s claim of exemption in the NY

Property under Va. Code Ann. § 34-4.

                         Section 34-4 Exemptions Not on Homestead Deed

        8.        According to the Debtor’s Schedule C filed with this Court, the Debtor claims an

exemption pursuant to Va. Code Ann. § 34-4 in “paintings, toys and books,” “cash,” “checking:

Sandy Spring Bank,” “PMA Account: Wells Fargo,” and “Investment account: Charles Schwab,”

which are not listed on the Debtor’s homestead deed filed in Arlington County, Virginia.

        9.        Accordingly, the Trustee objects to the Debtor’s claim of exemption in the foregoing

items pursuant to Va. Code Ann. § 34-4.

                                                   2
Case 18-14052-KHK          Doc 23    Filed 02/08/19 Entered 02/08/19 17:01:12           Desc Main
                                     Document     Page 3 of 3




          WHEREFORE, Donald F. King, Trustee, by counsel, requests that this Court (i) disallow the

exemption in the NY Property claimed by the Debtor pursuant to Va. Code Ann. § 34-4, (ii) disallow

the exemptions in “paintings, toys and books,” “cash,” “checking: Sandy Spring Bank,” “PMA

Account: Wells Fargo,” and “Investment account: Charles Schwab,” claimed by the Debtor pursuant

to Va. Code Ann. § 34-4; and (iii) grant such other and further relief as this Court deems just and

proper.

                                                      Respectfully Submitted,

                                                      DONALD F. KING, TRUSTEE
                                                      By Counsel

By:              /s/ Lauren Friend McKelvey
          Lauren Friend McKelvey (VSB No. 78813)
          Counsel for Trustee
          ODIN FELDMAN & PITTLEMAN PC
          1775 Wiehle Avenue, Suite 400
          Reston, Virginia 20190
          Phone: 703-218-2135
          Fax:     703-218-2160
          Lauren.McKelvey@ofplaw.com

 #4186984v1 31070/00001




                                                  3
